Exhibit 10.71

[g55592kgi001.jpg]

March 20, 2007

Clifford A. Teller
Managing Director
Director of Investment Banking
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174

Re: General Financial Advisory and Investment Banking Services Agreement between
Maxim Group LLC (“Maxim”) and MFIC Corporation (the “Company” or “MFIC”) dated
November 17, 2004 (the “Agreement”)

Dear Cliff,

Pursuant to Maxim’s warrant to purchase 100,000 shares of the Company’s common
stock that was part of the non-cash consideration paid to Maxim under the above
Agreement, if a registration statement covering the sale of the shares issuable
upon exercise of Maxim’s Common Stock Warrant was not declared effective on or
before March 31, 2006, the Company would have been required to issue to the
holder upon exercise of the Common Stock Warrant an additional warrant to
purchase shares of common stock of the Company.  The Company on February 24,
2006 requested that Maxim extend the date by when the registration statement
must become effective by either 30 days (until April 30, 2006) or 60 days (until
May 30, 2006) depending upon whether the Securities and Exchange Commission (the
“SEC”) elected to conduct a full review of the registration statement. Maxim
granted such requested extension.

The SEC did not declare the SB-2 Registration effective by Notice of
Effectiveness until June 5, 2006.

We have assumed that the imposition of a penalty if the Company does not meet
the extended requirement for the effectiveness of the registration statement was
prompted by a need to ensure that: (a) the Company would diligently take action
to make the shares underlying the Maxim warrant salable, and (b) Maxim would
want be able to exercise the Warrant and sell the shares if it so desired. We
believe that we have exercised reasonable due diligence but find ourselves in a
position where regulatory authorities did not act to issue a Notice of
Effectiveness to the Company upon the filed registration statement within the
period of extension granted by Maxim. We also note that the trading price of the
Company’s stock during the five day period where the Company did not benefit
from Maxim’s extension was well below the exercise “strike” price of the
Warrant.  Given the above circumstances, we believe that Maxim would not want to
penalize MFIC for the five day gap in time to get the registration statement
effective, especially as it was beyond our control and did not prejudice Maxim.

If you are amenable to granting to us a waiver of Maxim’s right to receive
additional warrants because of the delay in declaration of effectiveness of the
SB-2 Registration until June 5, 2006, please so indicate by signing below and
returning this letter.

We ask that you respond promptly as we will have to revise our Form 10-K
disclosure regarding the Maxim Warrant.

Thank you for your assistance and cooperation.

Yours truly,

 

Maxim Group LLC

 

 

 

/s/ IRWIN GRUVERMAN

 

 

 

Irwin Gruverman

By:

/s/ CLIFFORD A. TELLER

CEO and Chairman

Title:

Director of IB

MFIC Corporation

Date:

3/28/07

 


--------------------------------------------------------------------------------